Citation Nr: 9919323	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  91-45 037	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1942 to 
April 1963.  He was held in captivity by the German 
Government as a prisoner of war from November 1943 to 
May 1945. 

This appeal is before the Board of Veterans' Appeals (Board) 
from an "Order For Reconsideration" of the Board's decision 
dated on December 10, 1993.  The Vice Chairman of the Board 
ordered reconsideration of the Board's decision in a letter 
dated in June 1999, with respect to the issue of entitlement 
to service connection for heart disease.  

The Board further notes that service connection for ischemic 
heart disease was granted by the RO in an August 1996 rating 
decision.  The record reflects that the veteran perfected his 
appeal in February 1997 as to the issue of entitlement to an 
earlier effective date for the grant of service connection 
for ischemic heart disease.  


FINDING OF FACT

On July 1, 1999, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Houston, Texas, that 
the veteran died on August [redacted] 1997.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

